Citation Nr: 0813414	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-41 644	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right knee status post excision, lesion of bone, 
osteochondrosis, tibial tuberosities.
   
2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee status post excision, lesion of bone, 
osteochondrosis, tibial tuberosities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
September 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1956 to September 1959.

2.  On January 2, 2008, prior to the promulgation of a 
decision in the appeal, the VA received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

The record reflects that in response to a December 2007 
Supplemental Statement of the Case, the veteran, in a 
statement received on January 2, 2008, wrote , "Thank you 
for granting me the opportunity to further appeal my case.  
At this point I will no longer ask that you continue."  The 
Board construes such statement as a withdrawal of the 
veteran's November 2004 substantive appeal as to the issues 
of entitlement to initial evaluations in excess of 10 percent 
for right and left knee status post excision, lesion of bone, 
osteochondrosis, tibial tuberosities.

Thus, because the appellant has withdrawn this appeal, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


